Citation Nr: 0707684	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  03-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to separate compensable ratings for limitation of 
motion of the right hand and neurological disability of the 
right hand, currently rated together as 30 percent disabling 
as atrophy weakness of the interosseous muscles of the right 
(major) hand secondary to ulnar nerve entrapment associated 
with residuals of fracture of head of right radius.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1957 to March 
1960.

This matter came before the Board of Veterans' Affairs 
(Board) on appeal from decisions by the Department of 
Veterans' Affairs (VA) St. Petersburg, Florida, regional 
office (RO).  

The Board decided several issues on appeal in May 2005, and 
remanded the claim for a separate rating for partial ulnar 
nerve paresis as a residual of a fracture of the head of the 
right radius.  

The claim has now been returned to the Board for further 
appellate review.  On the first page of this decision, the 
Board has rephrased the issue to more fully illustrate the 
issue to be decided.  


FINDINGS OF FACT

1.  The veteran's service-connected right hand disorder is 
manifested by slight limitation of palmar flexion of the 
right wrist.

2.  The service-connected partial ulnar nerve paresis results 
in incomplete paralysis which is moderate in degree.  




CONCLUSIONS OF LAW

1.  The criteria for a separate evaluation of 10 percent for 
limitation of motion due to atrophy and weakness of the 
muscles of the right hand have been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5309 (prior to 
March 7, 2002, and 2006).

2.  The criteria for a separate 30 percent evaluation for 
neurological disability of the right hand with atrophy 
weakness of the interosseous muscles of the right hand 
secondary to ulnar nerve entrapment have been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8516 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the content requirements of a duty to 
assist notice has been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  The communications, such as 
letters from the RO dated in September 2001, June 2003, 
October 2004 and May 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  In addition, the letters told the 
veteran to submit any additional evidence that he had in his 
possession.  The veteran's initial VCAA letter was provided 
prior to the adjudication of his claim.  Further, the letter 
of May 2006 provided information regarding the assignment of 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006) .  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His available service 
medical records and post service treatment records have been 
obtained.  He has had a hearing.  The Board does not know of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In evaluating the issue on appeal, the Board has considered 
the full history of the veteran's service-connected 
disabilities.  His service medical records reflect that in 
July 1959 the veteran was helping steady a storage bin on a 
fork lift when the weight of the bin shifted and he was 
thrown in the air and fell on his head and elbow.  On 
examination, his arm was splinted in extension.  No radial 
pulse was palpable, and circulation of the hand was poor.  
When taken out of the splint and flexed at the elbow, 
circulation returned to the forearm and hand.  There was 
gross deformity with posterior dislocation of the radius and 
ulna.  X-ray examination showed complete dislocation of the 
elbow with the radius overriding the lateral aspect of the 
humerus.  There was also a fracture of the radial head, with 
a slight amount of tilt of its articular surface.  There was 
also air in the soft tissues about the elbow and extensive 
soft tissue swelling.  The veteran underwent open reduction 
of the dislocated elbow, and there was extensive debridement 
required to remove nonviable tissues.  A wire was placed for 
the purpose of overhead suspension of the arm.  The elbow was 
immobilized for six weeks in a cast.  

In April 1960, the veteran applied for VA disability 
compensation.  Following a VA disability evaluation 
examination conducted in August 1960, the RO granted service 
connection for residuals of fractured head of right radius, 
loss of normal supination and reduction in pronation and 
partial ulnar nerve pareses, rated as 30 percent disabling; 
and traumatic arthritis with limitation of motion right 
elbow, rated as 10 percent disabling.  

In March 2001, the veteran requested increased compensation.  
In a decision of February 2002, the RO confirmed the previous 
ratings, but assigned a separate 10 percent rating for 
atrophy/weakness of the interosseous muscles of the right 
hand secondary to ulnar nerve entrapment.  In the decision, 
the RO cited diagnostic codes 5309 and 8516.  The veteran 
disagreed with the decision, and perfected the current 
appeal. 

The veteran testified before the undersigned Veterans Law 
Judge in December 2003.  At that time, he described 
impairment of the elbow, arm and hand, such as stiffness, 
limitation of motion and weakness.  He also reported that he 
had loss of muscles mass and numbness.  He further stated 
that his fingers cramped up and he had problems doing things 
like tying his shoes.  

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity. See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2006).

In a decision of May 2006, the Board confirmed the 30 percent 
rating for the residuals of fracture of the head of the right 
radius with partial ulnar nerve paresis under Diagnostic 
Codes 5211 and 5212 (Impairment of the Ulna and Radius), 
confirmed the 10 percent rating for traumatic arthritis of 
the right elbow under Diagnostic Code 5205-5208 (which 
provide ratings based on limitation of motion of the elbow), 
and confirmed an initial evaluation of 10 percent for atrophy 
of the weakness of the muscles of the right hand under 
Diagnostic Code 5309 which evaluates the intrinsic muscles of 
the hand. 38 C.F.R. § 4.73.  A note to Diagnostic Code 5309 
provides that muscle injuries to the hand should be rated 
based on limitation of motion, with a minimum rating of 10 
percent. Id.  The Board noted that, effective August 26, 
2002, while this appeal was pending, the rating criteria for 
finger and hand disabilities was revised. See 67 Fed. Reg. 
48784-48787 (July 26, 2002). 38 C.F.R. § 4.71a was amended as 
follows: the name of the "middle finger" was changed to "long 
finger" in the diagnostic codes pertaining to digit 
ankylosis, limitation of motion, and finger amputations. 38 
C.F.R. § 4.71a was amended by removing the tables "MULTIPLE 
FINGERS: UNFAVORABLE ANKYLOSIS," "MULTIPLE FINGERS: FAVORABLE 
ANKYLOSIS," and "ANKYLOSIS OF INDIVIDUAL FINGERS'' and 
adding, in their place new tables regarding motion of the 
fingers and hand.

The Board found that the assigned ten percent rating for the 
atrophy and weakness of the muscles of the right hand was 
appropriate, as the evidence did not reflect that there was 
limitation of motion sufficient to assign a higher rating 
under any potentially applicable Code before or after August 
26, 2002.  This included consideration of the October 2004 VA 
examiner's statement that pain would restrict motion by 10 
percent.  Implicit in the Board's decision was the conclusion 
that the no less than a 10 percent rating was warranted in 
light of the findings of pain on motion and the note to 
Diagnostic Code 5309 which provides that muscle injuries to 
the hand should be rated based on limitation of motion, with 
a minimum rating of 10 percent.

The Board also determined in the May 2006 decision that a 
separate rating for partial ulnar nerve paresis as a residual 
of a fracture of the head of the right radius was warranted 
subject to further development.  Therefore, the Board 
remanded that issue for the purpose of affording the veteran 
a VA neurological examination.  The Board noted that separate 
schedular evaluations are warranted where applicable 
diagnostic codes apply to different manifestations of the 
same disability. Esteban v. Brown, 6 Vet. App. 259 (1994).

The veteran was afforded a VA neurological medicine 
examination in June 2006.  The impression was (1) incomplete 
paralysis of the right ulnar nerve, moderate in severity, 
secondary to trauma of the right elbow; and (2) essential 
tremor involving both upper extremities, right side greater 
than left side.  Subsequently, in a decision of August 2006, 
the RO took the 10 percent rating for atrophy weakness of the 
interosseous muscles of the right hand (which the Board had 
rated as 10 percent disabling based on limitation of motion 
under 5309), and assigned an increased 30 percent rating 
under Diagnostic Code 8516, effective from June 16, 2006.  
That Diagnostic Code provides that a 30 percent evaluation is 
warranted for moderate incomplete paralysis of the ulnar 
nerve of the major upper extremity.  A 40 percent evaluation 
requires severe incomplete paralysis of the ulnar nerve.  A 
60 percent evaluation requires complete paralysis with 
"griffin claw" deformity due to flexor contraction of the 
ring and little fingers, very marked atrophy in the dorsal 
interspace, thenar, and hypothenar eminencies, loss of 
extension of the ring and little fingers, an inability to 
spread (or reverse) the fingers, an inability to adduct the 
thumb; and flexion of the wrist is weakened. 38 C.F.R. § 
4.124a, Diagnostic Code 8516.  In essence, the RO changed the 
disorder from being rated on the basis of limitation of 
motion of the hand to a rating based on neurological 
impairment of the hand.

After reviewing all evidence of record, the Board finds that 
separate compensable ratings for limitation of motion of the 
right hand and neurological disability of the right hand are 
warranted.  As noted above, the Board has previously 
concluded that the veteran's right hand disorder is 
manifested by slight limitation of palmar flexion of the 
right wrist.  Thus, the criteria for an initial separate 
evaluation of 10 percent for limitation of motion associated 
with atrophy and weakness of the muscles of the right hand 
have been met.  This is the veteran's only disability which 
is rated based on a Diagnostic Code 5309 for limitation of 
motion of the hand.  Therefore, it does not result in 
pyramiding.  

The Board further finds that there is partial ulnar nerve 
paresis which results in incomplete paralysis which is 
moderate in degree.  This was shown on the most recent VA 
examination.  Therefore, the criteria for a separate 30 
percent evaluation for neurological impairment with atrophy 
weakness of the interosseous muscles of the right (major) 
hand secondary to ulnar nerve entrapment have been met.  The 
Board notes that this is the only disability which is rated 
under a diagnostic code for neurological impairment, and 
therefore, such a rating does not result in pyramiding.  

Such separate ratings are warranted back to the date of the 
veteran's claim on March 27, 2001, as there is no indication 
of a significant change on the level of the disability during 
the course of this appeal so as to warrant a staged rating.  
To this extent only, the appeal is granted.  

The Board further finds, that ratings higher than 10 and 30 
percent are not warranted.  With regards to the rating for 
the limitation of motion, the Board noted previously that the 
hand has no more than slight limitation of palmar flexion of 
the right wrist.  In regards to the rating for neurological 
impairment, the Board notes that the currently assigned 30 
percent rating is consistent with the assessment of moderate 
partial paralysis found on the VA examination in June 2006.  
Severe impairment which would warrant a higher rating is not 
shown.  


ORDER

Separate compensable ratings of 10 percent for limitation of 
motion of the right hand and 30 percent for neurological 
disability of the right hand due to ulnar nerve impairment 
are granted.  



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


